McCLELLAN, J.
Section 2 of an act ‘ ‘To confer civil jurisdiction upon the city court of Mobile” provides : ‘ ‘That from and after the passage of this act, jurisdiction in civil causes (except in actions to try titles to land) be and is hereby conferred upon the city court of Mobile county, and all powers of a civil nature now exercised by the circuit courts of the State and the judges thereof be and are hereby conferred upon the city court of said county and the judge thereof.” — Acts, Í871-72, p. 109. And this section of the act of 1871-72 was re-enacted or confirmed by section 1 of the act of' December 12, 1888. — Acts 1888-89, p. 210.
One of the ‘‘powers of a civil nature” of circuit judges in this State under statutes of force in 1871-72, in 1888-89 and at the present time was and is to issue attachment ‘‘returnable to any county in the State.” — Code of 1867, § 2929; Code of 1875, § 3254; Code of 1886, § 2931.
And this power, along with all others of a civil nature conferred upon and exercised by the judges of the several circuit courts, was clearly, in our opinion, conferred upon the judge of the city court'of Mobile by the stat*670utes we have quoted and referred to.—E. & W. R. Co. v. E. T., V. & G. R. R. Co., 75 Ala. 275; Bledsoe v. Gary & Kennedy, 95 Ala. 70.
And we, therefore, hold that the circuit court erred in dismissing and quashing the writ of attachment in this case, which was issued by the judge of the city court of Mobile, and made returnable to Choctaw county, on the •ground that said judge “was and is without authorty in law to issue such an attachment.” Its judgment is reversed, a judgment will be here entered overruling the motion to quash the attachment, and the cause will be remanded.
Reversed, rendered and remanded.